SHAW, Justice.
We have for review Mitchell v. State, 698 So.2d 555, 557 (Fla. 2d DCA 1997), wherein the district court certified:
If the State fails to prove that a BB pistol is loaded and operable at the time of an offense, can it be classified as a dangerous or deadly weapon when the defendant’s actions cause the victim to reasonably believe that the BB pistol is loaded and operable?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We recently addressed this issue in Dale v. State, 703 So.2d 1045 (Fla.1997), wherein we held that whether a BB gun— loaded or unloaded — is a deadly weapon is a jury question. We approve Mitchell.
It is so ordered.
KOGAN, C.J., HARDING, WELLS and ANSTEAD, JJ., and GRIMES, Senior Justice, concur.